Judgment reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event, on the ground that the determination that after the execution and delivery of the bond and mortgage by the defendant, respondent, the said bond and mortgage were materially altered is against the weight of evidence. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice. [See post, p. 826.]